Per Curiam:

The indictment in this case charged that between the dates of March 30, 1951, and May 31, 1951, petitioner “knowingly” failed to furnish his local Selective Service Board with a correct address where mail might be delivered to him. 50 U. S. C. App. §§ 462 (a), 465 (b); 32 CFR § 1641.3. The record does not support the charge that, during this period, there was deliberate purpose on the part of petitioner not to comply with the Selective Service Act or the regulation issued thereunder. Accordingly, the decision below is reversed.